Citation Nr: 1800127	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for neck pain with cervical spondylosis, C3-4 and C4-5 herniation.

2.  Entitlement to service connection for bilateral C5-7 radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to December 1982 with additional active service prior to these dates that has not been verified.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This matter was previously before the Board, and, in August 2014, the RO remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  A medical nexus has not been established between an in-service incurrence and a current diagnosis of a cervical spine disorder, and a cervical spine disorder did not manifest within one year of separation of service; and continuity of symptomology since separation of service has not been established.

2.  A medical nexus has not been established between an in-service incurrence and a current diagnosis of cervical radiculopathy, and cervical radiculopathy did not manifest within one year of separation of service; and continuity of symptomology since separation of service has not been established.




CONCLUSIONS OF LAW

1.  The criteria for service connection for neck pain with cervical spondylosis, C3-4 and C4-5 herniation have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral C5-7 radiculopathy have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.  The Board notes that the Veterans Law Judge who presided over the hearing is no longer working for the Board, and the Veteran was notified of his right to an additional personal hearing before the Board; which he denied.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that this matter was previously remanded in order to obtain additional treatment records and to provide the Veteran an additional VA examination.  Additional treatment records were associated with the claims file, and an additional VA examination was provided in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Cervical Spine and Radiculopathy

The Veteran contends that he is entitled to service connection for a cervical spine disability and cervical radiculopathy.  Unfortunately, the weight of the evidence indicates that the Veteran is not entitled to service connection.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases like organic diseases of the nervous system, that become manifest to a compensable degree within one year of separation of service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for chronic conditions that have manifested continuous symptomology since separation of service.  Id.

The Veteran testified at a personal hearing before the Board in March 2014.  The Veteran claimed that his current cervical spine disability and cervical radiculopathy were the result of his service as a percussionist in a military marching band.  Namely, that he had to carry a drum connected to a harness around his neck.  The Veteran reported that on the day of a parade, he would carry the drum for two to three hours of rehearsal, followed by a fifteen-minute lunch formation, one to two drills which were one hour each, and finally a dress parade late in the afternoon.  Days such as this entailed carrying the 30 to 45 pound drum around his neck for five to ten hours a day, and holding it around his neck in parade rest formation during much of the remaining time.  The Veteran reported that at the end of performances his neck would be tired and hurting.  See Transcript.

Initially, the Board recognizes that the Veteran entered service in sound condition.  His September 1973 service entrance examination shows that he entered service free from complaints related to his neck.  While post-service private records indicate that he may have experienced a pre-service injury to his neck, at his March 2014 hearing, the Veteran confirmed that he did experience a neck sprain during a basketball game at the age of 16, but that these symptoms resolved by the time he entered service.  See Transcript.  The Board finds the Veteran's statements in this regard to be both competent and credible.  The Veteran, as a lay person, is competent to report symptoms such as neck pain, or a lack thereof, as they existed at the time he entered service.  Moreover, the Veteran's hearing testimony is compatible with the 1973 entrance examiner's findings that no neck disability existed at the time of entry into service.  There is simply no evidence to establish that the Veteran clearly and unmistakably had a neck disability at the time he entered service.  The Board, therefore, finds that the Veteran entered service in sound condition.

As to the nature of the Veteran's current neck disability and its relationship to his active service the weight of the evidence does not demonstrate that the Veteran is entitled to service connection.  The Veteran's DD Form 214 indeed confirms that his primary military occupational specialty (MOS) during service was Special Bandperson and Percussion Player.  In fact, the Veteran sought treatment several times for issues related to his drum usage in service.  In August 1975, he was treated for pain in both hands, as well as his right wrist, which the physician reported as due to drumming.  The Veteran, at the same time, reported occasional neck pain.  An October 1975 clinical record documents additional complaints in the hands related to drumming.  In October 1982, he reported a back problem, with pain and numbness described in the left scapular/shoulder area following prolonged parade-rest position with drum straps.  Relief was noted to exist with rest from the straps.  The physician suspected neuritis with a mild contusion secondary to drum strap.  In the same month, at the time of his October 1982 separation examination, no references to the neck were made by the medical officer, but the Veteran reported on his Report of Medical History that he experiences swollen or painful joints, arthritis, rheumatism or bursitis, and painful or "trick" shoulder or elbow.  Thus, while there is just one notation of neck pain during the Veteran's active service, there are clear notations of several issues with other joints related to the Veteran's position as a percussionist.

In August 2011, the Veteran underwent VA examination with a VA orthopedic surgeon.  He reported having neck pain since the 1970's, which started while carrying a drum playing in the West Point Band.  The examiner confirmed ongoing neck pain and radicular symptoms.  As to diagnosis, the examiner merely stated, "cervical disc."  No clear diagnosis was noted in the report and the examiner gave no opinion as to etiology.

In November 2011 and October 2012, Dr. A.N., the Veteran's private family physician submitted statements to VA in support of the Veteran's claim. Dr. A.N. opined that based upon the Veteran's in-service work as a military ceremonial drummer, along with his reports of the onset of pain during service, drumming contributed significantly to his current medical condition.  This physician noted the current condition as chronic cervical and supraspinatus pain with adhesive capsulitis of the shoulders bilaterally, worse on the right, consistent with chronic overuse.  This physician seems to suggest that the Veteran's shoulder and neck symptoms relate to a singular disabling condition.  While the physician clearly indicates some relationship between the Veteran's neck disability and his active service, there is no indication with a rationale as to whether the in-service use of the drums as likely as not caused the current disability.

In November 2012, the Veteran again underwent VA examination.  A VA physician's assistant rendered the report and noted the Veteran as having cervical spondylosis with radiculopathy, and intervertebral disc disease of the cervical spine.  The physician's assistant also reported based upon a private March 2010 cervical MRI that the Veteran has C3-C4, C4-C5, C5-C6, and C6-C7 disc herniation and extrusion, as well as C7-T1 mild central disc bulge and posterior annular tear.  This report also made note of the Veteran's report of neck pain initially manifesting in the 1970's while carrying a drum and playing in the West Point Band.  Nonetheless, the physician's assistant found that the current neck disability was less likely than not incurred in or caused by the claimed in-service injury. 

The physician's assistant recognized the single report of occasional neck pain in service, the notation of pre-service neck injury, the Veteran's statements, and the private physician's opinion, and found that "there simply is no documentation of a neck condition in service."

The Veteran underwent a VA examination in October 2014.  The examiner, a physician, opined that the Veteran's condition was less likely than not related to a period of service.  The examiner noted that the Veteran had a mild neck strain during the Veteran's period of service, but that the condition resolved during the period of service.  The examiner also indicated that it is highly likely that the Veteran's condition was due to a combination of aging and genetics.

The record also contains correspondence forwarded from the office of the Veteran's U.S. Senator in which the Veteran reiterated his contention that has cervical spine disorder and cervical radiculopathy was due to his service as a percussionist in a military band.
The weight of the evidence indicates that the Veteran is not entitled to service connection for a cervical spine disorder or cervical radiculopathy.  The Veteran clearly manifested some symptoms during a period of service.  Nevertheless, the Veteran's spine was evaluated as normal upon separation from service.  In October 2014, a VA examiner opined that the Veteran's in-service symptoms resolved prior to separation from service, and that the Veteran's current conditions were more likely related to aging and genetics.  Subsequently, decades passed between the separation of service and the diagnosis of the current condition, and the record does not contain contemporaneous reports of symptoms associated with a cervical spine disorder or cervical radiculopathy in the intervening years.  The Board does note the private opinions from Dr. A.N. suggesting that the Veteran's current conditions are related to his service.  Nevertheless, the Board cannot afford this opinion much weight, because Dr. A.N. does not indicate what facts, data, principles, or methods are used to distinguish the etiology of this condition as one resulting from an in-service injury rather than aging and genetics; see Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008); while the October 2014 VA examiner does.  

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service; of which there is also no record of a diagnosis within one year of separation or continuous symptomology since separation from service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a cervical spine disorder and cervical radiculopathy is denied.


ORDER

Service connection for neck pain with cervical spondylosis, C3-4 and C4-5 herniation is denied.

Service connection for bilateral C5-7 radiculopathy is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


